Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 12 and 17 amended.
Claims 7 and 21 canceled
Claims 1-6 and 8-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (PG Pub 2006/0057293 A1) in view of Morris (PG Pub 2015/0048148 A1), and in further view of Hillis (PG Pub 2006/0202943 A1), and in further view of Brewer (PG Pub 2003/0140317 A1).
Consider Claim 1, Sharma teaches the process of assembling structures on a support/object having pattern binding sites (abstract), teaches the structures/micro-components (80) include integrated circuits on silicon (as computing devices) [0058]. Sharma teaches the deposition of pattern of binding sites (62, 64, 66, and 68) on the surface of the object, where those binding sites are adapted to magnetic force (Fig. 3A, and Fig. 5F [0048]). Thus, teaches the application of pattern of magnetic material. Sharma teaches the applying a layer of viscous fluid (72) to the surface of the object, where the viscous material (72) have computing devices (80) (Fig. 3B, [0049]). Sharma teaches the removal of viscous fluid material [0065], and where it would be obvious for skilled in the art that the formed layer would dry after a time-period. Sharma teaches the computing devices (80) having two opposite surfaces, as first side having a material and second side having first material (Figs. 1A-1E and 3B-3C), where Sharma teaches the computing devices (micro-components) having hydrophobic attraction, or hydrophilic attraction [0048]. Sharma teaches the computing devices selectively having hydrophobic or hydrophilic surface to adhere to the hydrophobic or hydrophilic side of the surface, respectively [0011]. Thus, the first surface having hydrophobic side or hydrophilic side on the computing devices which is attracted/facing toward the surface of the object (Figs. 1A-B), and where the second side would have an opposite characteristic to the first side characteristic for self-oriented/repelled away from the object surface (bonding site). Therefore, the magnetic material attract the first side due to the hydrophobic/hydrophilic affinity. Sharma teaches the computing devices having LED and light absorbing materials [0058], where it would be obvious that the LED and the light absorbing material on the second side, facing away from object to illuminate 
Sharma does not teach the ferromagnetic strip attached to the first side of the plurality of computing devices.
However, Morris is in the art of self-assembly to align multiple devices on a substrate/object for forming an electronics contacts (abstract, Fig. 3B), teaches depositing pattern a magnetic layer material (106) on to the substrate/object (102), and the application onto the substrate/object (102) a viscous fluid material (302) (Fig, 3A, [0015], [0020]). Morris also teaches the applied devices (101) having attached magnetic strip (114) (as hard magnets is ferromagnetic material) on the first side (Fig. 3A, [0016]), where there is a characteristic as magnetic attraction between the pattern magnetic layer of the surface of the object with the ferromagnetic strip (114) on the first side of each of the device (101).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sharma with Morris to use magnetic strips to orient the computing devices, to provide with an attraction and/or repulsing force to align/direct the computing devices to the correct direction on the object.
The combined Sharma (with Morris) does not teach the light absorbing material are solar power supply.
However, Hillis is in the art of orientation (self-organizing) of display elements/devices (abstract), teaches the pattern on the side surface of the object (Fig. 14 D), where the bottom surface is not coated with elements. Hillis teaches the display elements having a material applied to first side having a characteristics and first material 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sharma (with Morris) with Hillis to add the solar power supply to Sharma’s computing element to provide with a constant energy power source to the LED component.
The combined Sharma (with Morris and Hills) teaches the post-processing to include drying (of the viscous fluid) and laminating of the computing devices and the object/substrate (Sharma, [0125]).
The combined Sharma (with Morris and Hills) does not teach the laminating layer applied to the plurality of computing devices and to the object/substrate that is made from adhesive.
However, Brewer is in the art of forming electronic assembly (abstract), teaches the process of forming integrated circuit components (40
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sharma (with Morris and Hills) with Brewer to laminate the plurality of computing devices and to the object with an adhesive layer, to provide which hold the device in place and insulating the formed structure [0094].
Consider Claim 2, the combined Sharma (with Morris and Hillis and Brewer) teaches the process of self-orientation where the computing devices (80) having two opposite surfaces, as first side having magnetic strip and second side having first material (Sharma, Figs. 3B-C), where the magnetic material is attracted to the magnetic sites, and where the first material is not attracted to the magnetic material (Sharma, Fig. 3B), thus the magnetic surface having a characteristic and an affinity to the magnetic material for a self-orientation with the first material having first characteristic, where the viscous material (72) have computing devices (80) (Sharma, Fig. 3B, [0049]). 
Consider Claims 3-4, the combined Sharma (with Morris and Hillis and Brewer) teaches the application of computing element having both characteristics to the surface of on object (per claim 1, and Sharma, Fig. 3B). 
The combined Sharma (with Morris and Hillis and Brewer) does not teach the use of agitation/vibration tool.
However, Hillis is in the art of orientation (self-organizing) display elements/devices (abstract), teaches the use of agitation/vibration tool to shake the substrate surface [0059].
A person having ordinary skill in the art before the effective date of the claimed invention would further combine Sharma with Hillis to use agitation tool, to provide with 
Consider Claims 5 and 9, the combined Sharma (with Morris and Hillis and Brewer) teaches the viscous material is water base (aqueous) (Sharma, [0054]), or oil base (non-aqueous) (Sharma, [0049]).
Consider Claims 6 and 10-11, the combined Sharma (with Morris and Hillis and Brewer) teaches the computing devices (micro-components) having hydrophobic attraction, or hydrophilic attraction (Sharma, [0048]). The combined Sharma (with Morris and Hillis and Brewer) teaches the computing devices selectively having hydrophobic or hydrophilic surface to adhere to the hydrophobic or hydrophilic side of the surface, respectively (Sharma, [0011]). Thus, the first surface having hydrophobic side or hydrophilic side on the computing devices which is attracted/facing toward the surface of the object (Sharma, Figs. 1A-B).
Consider Claim 8, the combined Sharma (with Morris and Hillis and Brewer) teaches the computing devices include LEDs, OLEDs, integrated circuits (Sharma, [0005], [0058]), where it would be obvious for those devices to have power supply on either side of the device, including the first side, for replenishment of newer energy.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (PG Pub 2006/0057293 A1) in view of Morris (PG Pub 2015/0048148 A1), and in further view of Hillis (PG Pub 2006/0202943 A1), and in further view of Kimura (US Pat 5,955,515), and in further view of Brewer (PG Pub 2003/0140317 A1).
Consider Claims 12 and 17, Sharma teaches the process of assembling structures on a support/object having pattern binding sites (abstract), teaches the structures/micro-components 80) include integrated circuits on silicon (as computing devices) [0058]. Sharma teaches the deposition of pattern of binding sites (62, 64, 66, and 68) on the surface of the object, where those binding sites are adapted to magnetic force (Fig. 3A, and Fig. 5F [0048]). Thus, teaches the application of pattern of magnetic/first material. Sharma teaches the applying a layer of viscous fluid (72) to the surface of the object, where the viscous material (72) have computing devices (80) (Fig. 3B, [0049]). Sharma teaches the removal of viscous fluid material [0065], and where it would be obvious for skilled in the art that the formed layer would dry after a time-period. Sharma teaches the computing devices (80
Sharma teaches the viscous material includes material such as morpholine ethylene oxide methacrylate [0052] referring to Kimura (US Pat 5,955,515), and where the art of Kimura teaches the morpholine ethylene oxide methacrylate are mixed with coloring material (Col. 17, lines 2-7, and Table 1) forming a viscous ink material/viscous paint.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sharma with Kimura to use the viscous paint as self-orientation fluid, to provide with a process to color the object and the computing devices with various colors such as black, yellow, magenta and cyan (Col. 17, lines 52-54) for an external anesthetic appeal.
The Sharma (with Kimura) does not teach the ferromagnetic strip attached to the first side of the plurality of computing devices.
However, Morris is in the art of self-assembly to align multiple devices on a substrate/object for forming an electronics contacts (abstract, Fig. 3B), teaches depositing pattern a magnetic layer material (106) on to the substrate/object (102), and the application onto the substrate/object (102) a viscous fluid material (302) (Fig, 3A, [0015], [0020]). Morris also teaches the applied devices (101) having attached magnetic strip (114) (as hard magnets is ferromagnetic material) on the first side (Fig. 3A, [0016]), where there is a characteristic as magnetic attraction between the pattern magnetic layer of the surface of the object with the ferromagnetic strip (114) on the first side of each of the device (101), and where a second layer (116) is applied to the ferromagnetic strip (114), having a second characteristic (Fig 3A), regarding Claim 17.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sharma with Morris to use magnetic strips to orient the computing devices, to provide with an attraction and/or repulsing force to align/direct the computing devices to the correct direction on the object.
The Sharma (with Kimura and Morris) does not teach the light absorbing material are solar power supply.
However, Hillis is in the art of orientation (self-organizing) of display elements/devices (abstract), teaches the pattern on the side surface of the object (Fig. 14 D), where the bottom surface is not coated with elements. Hillis teaches the display elements having first material applied to first side having first characteristics and second material applied to a second side having second characteristics (for example surface portions with hydrophobic side, and upper portions with hydrophilic side, [0071]) [0048], [0050].  Hillis teaches the display element (computing devices) having light emitting element (502) and power supply (526) (Fig. 17, [0081]), and where the light emitting element is organic LED [0078], and where the power supply is photovoltaic cell/solar power supply (Fig. 17, [0081]). Regarding claim 17, Hillis teaches having receiver coil for receiving power signal such as RF single [0074].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sharma (with Kimura and Morris) with Hillis to add the solar power supply to Sharma’s computing element to provide with a constant energy power source to the LED component.
The combined Sharma (with Morris and Hills) teaches the post-processing to include drying (of the viscous fluid) and laminating of the computing devices and the object/substrate (Sharma, [0125]).
The combined Sharma (with Morris and Hills) does not teach the laminating layer applied to the plurality of computing devices and to the object/substrate that is made from adhesive.
However, Brewer is in the art of forming electronic assembly (abstract), teaches the process of forming integrated circuit components (40) (MMIC) as computing devices (Fig. 3, [0087]), where the device component (62) are formed into array on a substrate (60) (Fig. 5, [0094]), where the plurality of device components (62) and the substrate (60) are coated with dielectric layer (63) (Fig/ 5, [0095]), where the dielectric layer is use for adhesion [0110].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sharma (with Morris and Hills) with Brewer to laminate the plurality of computing devices and to the object with an adhesive layer, to provide which hold the device in place and insulating the formed structure [0094].
Consider Claim 13, the combined Sharma (with Kimura and Morris and Hillis and Brewer) teaches the process of assembling structures on a support/object having pattern of binding sites on the object surface (60) (Sharma, abstract).
Consider Claim 14, the combined Sharma (with Kimura and Morris and Hillis and Brewer) teaches the process of self-orientation where the computing devices (80) having two opposite surfaces, as first side having magnetic material and second side having magnetic material (combination of Sharma with Morris), where the second material is attracted to the first 72) have computing devices (80) (Sharma, Fig. 3B, [0049]).
Consider Claim 15, the combined Sharma (with Kimura and Morris and Hillis and Brewer) teaches the viscous material is water base (aqueous) (Sharma, [0054]), or oil base (non-aqueous) (Sharma, [0049]).
Consider Claim 16, the combined Sharma (with Kimura and Morris and Hillis and Brewer) teaches the computing devices (micro-components) having hydrophobic attraction, or hydrophilic attraction (Sharma, [0048]). The combined Sharma (with Kimura and Morris and Hillis and Brewer) teaches the computing devices selectively having hydrophobic or hydrophilic surface to adhere to the hydrophobic or hydrophilic side of the surface, respectively (Sharma, [0011]). Thus, include that the second characteristic is hydrophilic on the computing devices which is attracted/facing toward the surface of the object having hydrophilic properties, and third characteristic is hydrophobic is facing away (Sharma, Figs. 1A-B).
Consider Claim 18, the combined Sharma (with Kimura and Morris and Hillis and Brewer) teaches the second material of the computing device (80) attracted to the magnetic material (62, 64, 66, and 68) (Sharma, Fig. 3B). Therefore, the second material include magnetic material, as a second magnetic layer.
Consider Claims 19-20, the combined Sharma (with Kimura and Morris and Hillis and Brewer) teaches the patterned first material layer (132, 134, and 136) and the patterned magnetic material layer (62, 64, and 66) (Sharma, Fig. 5F).

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.

The applicant argued against the prior art of Brewer, on the ground that the dielectric layer is used for holding the computing devices and the substrate/object which does not necessarily translate to an adhesive layer, as stated in [0094]. Additionally, in paragraph [0110] the referred second dielectric layer (651) seen in Fig. 6E, used as planarization, adhesion, electrically insulating the device structure is not directly applied to the device.
However, the prior art of Brewer discloses the dielectric layer (63) as a layer that hold the computing devices and the substrate, where the functioning “hold” is substantially equivalent and translate to an adhesion material [0094]. Moreover, although the prior art disclose the second dielectric as an adhesion layer, the prior art used of dielectric layer as an adhesion as a second layer would be obvious to include the first layer also as a dielectric layer with an adhesion functionality.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718